May 30, 1932. The opinion of the Court was delivered by
The appeal here is on the part of the defendant from an order of his Honor, Circuit Judge Grimball, allowing temporary alimony and attorney's fees to the plaintiff. It is not necessary to cite authorities to sustain the well-settled rule that the allowance of temporary alimony and attorney's fees is within the discretion of the Circuit Judge, and it is incumbent upon the appellant to show an abuse of discretion on the part of the Judge in his conclusions. There has been no such showing here; so the order appealed from is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.